  Case 18-04437         Doc 31     Filed 10/03/18 Entered 10/03/18 07:31:00              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-04437
         EDWARD W. LOCKETT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/19/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 06/25/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-04437        Doc 31       Filed 10/03/18 Entered 10/03/18 07:31:00                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $3,805.67
       Less amount refunded to debtor                          $1,433.37

NET RECEIPTS:                                                                                      $2,372.30


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,258.43
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $113.87
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,372.30

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMEREN ILLINOIS                  Unsecured      1,334.00       1,334.81         1,334.81           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,468.25       2,786.25         2,786.25           0.00       0.00
COMCAST                          Unsecured         320.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         220.16        220.16           220.16           0.00       0.00
COOK COUNTY                      Secured       50,000.00            NA        50,000.00            0.00       0.00
COOK COUNTY TREASURER            Secured           573.00        896.46           573.00           0.00       0.00
DIRECTV LLC                      Unsecured         567.00        567.13           567.13           0.00       0.00
HOLY SWEARINGER                  Priority            0.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE               Priority            0.00          0.00             0.00           0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA           0.00             0.00           0.00       0.00
IL DEPT OF REVENUE               Secured              NA       3,293.73         3,293.73           0.00       0.00
IL STATE DISBURSEMENT UNIT       Unsecured     31,168.00            NA               NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Unsecured     22,500.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA           0.00             0.00           0.00       0.00
INTERNAL REVENUE SERVICE         Priority            0.00          0.00             0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEM         Unsecured         332.10           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEM         Unsecured      2,721.55            NA               NA            0.00       0.00
JEFFERY M LEVING                 Secured        5,000.00       5,000.00         5,000.00           0.00       0.00
JEFFERY M LEVING                 Unsecured            NA       5,928.50         5,928.50           0.00       0.00
NICOLE MITCHELL                  Priority            0.00           NA               NA            0.00       0.00
OSF SAINT LUKE MEDICAL CENTER    Unsecured         190.00        190.46           190.46           0.00       0.00
OSFMG                            Unsecured          50.00         50.00            50.00           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00      9,163.84         9,163.84           0.00       0.00
RESURGENCE FINANCIAL LLC         Unsecured         415.59           NA               NA            0.00       0.00
RESURGENCE FINANCIAL LLC         Unsecured         276.26           NA               NA            0.00       0.00
SPEEDYRAPID CASH                 Unsecured         943.00           NA               NA            0.00       0.00
ST MARY OF NAZARETH              Unsecured         391.00           NA               NA            0.00       0.00
US DEPARTMENT OF EDUCATION       Unsecured           0.00           NA               NA            0.00       0.00
US DEPARTMENT OF EDUCATION       Unsecured      2,333.33            NA               NA            0.00       0.00
WHITE ELM PB LLC                 Secured             0.00           NA               NA            0.00       0.00
WORLD FINANCE CORPORATION        Unsecured         272.00        304.01           304.01           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 18-04437         Doc 31      Filed 10/03/18 Entered 10/03/18 07:31:00                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                 $58,866.73                $0.00            $0.00
 TOTAL SECURED:                                          $58,866.73                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,545.16                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,372.30
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $2,372.30


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
